DETAILED ACTION
Claims 1-14 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Drawing Objections
The drawings are objected to because FIG. 3 does not include a bottom margin of at least 1.0 cm. (3/8 inch).  See 37 C.F.R. 1.84(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 5 is rejected since there is no antecedent basis for the language “the first short swing arm” recited in line 1.  Additionally, there is no antecedent basis for the language “the second short swing arm” recited in line 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Chinese Pat. No. CN107946114A, hereinafter “Yang”).   
Specifically, regarding Claim 1, Yang discloses a keyboard device comprising: a substrate (110, 170), a key cap (120; FIG. 3B) disposed on the substrate (110, 170), wherein the keycap (120) comprises a first side portion (1S; FIG. 3B, reproduced and annotated below), a second side portion (2S), a third side portion (3S), and a fourth side portion (4S), wherein the first side portion (1S), the second side portion (2S), the third side portion (3S), and the fourth side portion (4S) are connected to one another (FIG. 3B), and wherein the first side portion (1S) is opposite to the second side portion (2S), and the third side portion (3S) is opposite to the fourth side portion (4S; FIG. 3B), a first link member (190A) connected between the substrate (110, 170) and the keycap (120), wherein the first link member (190A) comprises a first pivot arm (PA1) and two first short swing arms (194A, 194B), wherein the two first short swing arms (194A, 194B) are respectively connected to two ends of the first pivot arm (PA1), and a length of each of the first short swing arms (194A, 194B) is less than half of a length of the first pivot arm (PA1; FIG. 3B), and wherein the first pivot arm (PA1) is pivotally connected to a bottom portion of the first side portion (1S) of the key cap (120 FIG. 3B; FIG. 3A), and each of the first short swing arms is swingably connected to the substrate (110, 170; FIG. 3A), and a second link member (190B) connected between the substrate (110, 170) and the key cap (120), wherein the second link member (190B) comprises a second pivot arm (192) and two second short swing arms (1944, 194), wherein the two second short swing arms (1944, 194) are respectively connected to two ends of the second pivot arm (192; FIG. 3B), and a length of each of the second short swing arms (1944, 194) is less than half of a length of the second pivot arm (192; FIG. 3B), and wherein the second pivot arm (192) is pivotally connected to a bottom portion of the second side portion (2S) of the keycap FIG. 3A), and each of the second short swing arms (1944, 194) is swingably connected to the substrate (110, 170; e.g., at 116, FIG. 3B).

    PNG
    media_image1.png
    1015
    679
    media_image1.png
    Greyscale

Regarding Claim 2, Yang discloses a third link member (140), wherein the third link member (140) is connected between the substrate (110, 170) and the keycap (FIG. 3B), wherein the third link member (140) comprises a third pivot arm (144ABC; FIG. 3B, a portion of which is reproduced and annotated below) and two third short swing arms (144A, 144C), wherein the two third swing arms are respectively connected to two ends of the third pivot arm (144ABC; FIG. 3B), and a length of each of the third short swing arms (144A, 144C) is less than half of a length of the third pivot arm (144ABC), wherein the third pivot arm (144ABC) is pivotally connected to a bottom portion of the third side portion (3S) of the key cap (120; FIG. 3A), and an extension direction of the third pivot arm (144ABC) is perpendicular to an extension direction of the first pivot arm (PA1; FIG. 3A), and wherein each of the third short swing arms (144A, 144C) is swingably connected to the substrate (110, 170; FIG. 3B).


    PNG
    media_image2.png
    301
    919
    media_image2.png
    Greyscale


Regarding Claim 3, Yang discloses that the two first short swing arms (194A, 194B) of the first link member (190A) are respectively adjacent to the third side portion (3S) and the fourth side portion (4S) of the keycap, and the two second short swing arms (1944, 194) of the second link member (190B) are respectively adjacent to the third side portion (3S) and the fourth side portion (4S) of the key cap (120 FIG. 3B).
Regarding Claim 4, Yang discloses that the first link member (190A) and the second link member (190B) enclose a receiving space (FIG. 3B), and the third link member (140) is in the receiving space (FIG. 3B).
Regarding Claim 5, Yang discloses that [the] first short swing arm (194B) of the first link member (190A) adjacent to the third side portion (3S) comprises a first indentation (FI; FIG. 3B), the second short swing arm (1944) of the second link member (190B) adjacent to the third side portion (3S) comprises a second indentation (SI), and at least a portion of the third link member (140) corresponds to the first indentation and the second indentation (in an assembled state; FIG. 3B). 
Regarding Claim 6, Yang discloses that a side portion of the first pivot arm (PA1) of the first link member (190A) facing the second link member (190B) comprises a first receding portion (FRP; FIG. 3B, FRP is receded with respect to a distal portion of 194B), and one of the third short swing arms (144A, 144C) of the third link member (140) is received in the first receding portion (e.g., in an assembled state, the member is received between the receding portions formed by adjacent portions 194A and 194B).
Regarding Claim 7, Yang discloses that a first reinforcing block (FRB) protrudes from the side portion of the first pivot arm (PA1) of the first link member (190A) facing the second link member (190B), and the first receding portion (FRP) is formed between the first reinforcing block (FRB) and the first short swing arm (194B) adjacent to the third side portion (3S). 
Regarding Claim 9, Yang discloses two assembling members (AM; FIG. 3B reproduced below) and a stopping member (SM) are on the substrate (110, 170), wherein the two assembling members (AM) are spaced from each other (FIG. 3B), the stopping member (SM) is nearer to the third side portion (3S), as compared with the two assembling members (AM), the two third short swing arms (144A, 144C) of the third link member (140) are swingably connected to the two assembling members (AM; FIG. 3A), and the third pivot arm (144ABC) is adjacent to the stopping member (SM; FIG. 3B).

    PNG
    media_image3.png
    586
    658
    media_image3.png
    Greyscale

Regarding Claim 10, Yang discloses a fourth link member (130) (130; FIG. 3B), wherein the fourth link member (130) is connected between the substrate (110, 170) and the keycap (FIG. 3B), wherein the fourth link member (130) comprises a fourth pivot arm (134ABC) and two fourth short swing arms (134A, 134C), wherein the two fourth short swing arms (134A, 134C) are respectively connected to two ends of the fourth pivot arm (134ABC; FIG. 3B), and a length of each of the fourth short swing arms (134A, 134C) is less than half of a length of the fourth pivot arm (134ABC; FIG. 3B), wherein the fourth pivot arm (134ABC) is pivotally connected to a bottom portion of the fourth side portion (4S) of the key cap (120 FIG. 3B), and an extension direction of the fourth pivot arm (134ABC) is perpendicular to the extension direction of the first pivot arm (PA1) and the extension direction of the second pivot arm (192; FIG. 3B), and wherein each of the fourth short swing arms (134A, 134C) is swingably connected to the substrate (110, 170; FIG. 3B).
Regarding Claim 13, Yang discloses that the substrate (110, 170) has a first alignment portion (114), a side portion of the third link member (140) adjacent to the substrate (110, 170) has a second alignment portion (146), and the first alignment portion (114) corresponds to the second alignment portion (146; FIG. 3B).
Regarding Claim 14, Yang discloses that the substrate (110, 170) has a hollowed portion (HP; FIG. 3B above), the first alignment portion (114) is a plate (e.g., a top surface of an extension pf 114) and in the hollowed portion (in an assembled state), and the second alignment portion (146) is a recess (146 is recessed with respect to 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Yang discloses substantially all of the limitations of the present invention but does not disclose the claimed width. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a decreasing width to length ratio (with respect to a pivot arm distance) to facilitate a snap-fit arrangement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hu (U.S. Pat. No. 6,091,036).
Yang discloses substantially all of the limitations of the present invention, and further discloses a side portion of the third pivot arm (144ABC) of the third link member (140) facing the fourth link member (130) comprises an inner receding portion (IRP), a side portion of the fourth pivot arm (134ABC) of the fourth link member (130) facing the third link member (140) comprises another inner receding portion (AIRP), but does not disclose the claimed resilient member. 

    PNG
    media_image4.png
    949
    947
    media_image4.png
    Greyscale


However, Hu discloses a resilient member (12) on a substrate (30, 31), the resilient member (12) is received in an inner receding portion (RP1) and another inner receding portion (RP2; FIG. 4, reproduced and annotated below).

    PNG
    media_image5.png
    517
    519
    media_image5.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu with those of Yang to provide a feedback mechanism to return a keycap to an initial position after depression. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Yang discloses substantially all of the limitations of the present invention and further discloses that a length of each of the first short swing arms of the first link member (190A) is less than half of the length of the first side portion (1S), a length of each of the second short swing arms (1944, 194) of the second link member (190B) is less than half of the length of the first side portion (1S), and a length of each of the third short swing arms (144A, 144C) of the third link member (140) is less than half of the length of the first side portion (1S), but does not disclose that a length of the first side portion or a length of the second side portion is less than a length of the third side portion or a length of the fourth side portion.  
However, it would have been obvious to one of ordinary skill in the art to design a length of a first side portion or a length of the second side portion less than a length of the third side portion or a length of the fourth side portion to provide a variety of input mechanisms (e.g., a return key, a tab key, etc.) to suite an end user.  Furthermore, it has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833